Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the claim, the objection over the specification has been withdrawn. 
Also, the 112(b) rejection over claims 1-16 have been withdrawn.
Claims 1-10, 12-24 are currently pending in this Office Action. Claims 17-20 are withdrawn due to being drawn to the non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-16, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, it is not clear if the term “when food products” in line 10 is referring to “at least ten rigid food products” in line 2. The rejection can be overcome by amending in line 10: “wherein when the rigid food products are moved into the receptacle, the rigid food products are below…”. 
Claims 2-9 are rejected based on their dependency on a rejected claim. 
Regarding Claim 10, the term “between generally 10 and 35 food products” in line 5-6 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear if “generally 10 and 35 food products includes numbers outside of 10 and 35. 
Claims 12-16 are rejected based on their dependency on a rejected claim. 
Regarding Claims 12 and 24, “the food products” lacks sufficient antecedent basis and renders the claim indefinite because Claim 10 uses the term “the rigid food products”; therefore, it is not clear if “the food products” is the same or different element as “the rigid food products”. This rejection can be overcome by amending the term to “the rigid food products”. 

Claim Objections
Claims 1, 10 and 21 are objected to because of the following informalities:  the claim recites “receptable” which appears to be a misspelling of -receptacle-.  See line 11 of Claim 1, line 12 of Claim 10 and line 9 (two instances) of Claim 21, Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10, 12-14, 16, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quada (US D881,720) in view of Cindy (Take a Balanced Break and Get a Free Women’s Health Subscription, AOM) and Bryan, III et al. (US D395233)

Regarding Claim 1, Quada discloses a package for containing rigid food products comprising: 
a tray having a top surface (surface of flange) and at least one receptacle (see compartments, Fig 1), the receptacle having a bottom wall (lower surface, Fig. 2), having at least one side wall with a radius of curvature (see curved edges of Fig. 2 and 3). 
Quada is silent to comprising at least ten rigid food products and having a shape enabling rigid food products to slide toward the bottom wall in an orientation that is generally parallel to the bottom wall and a flexible film securable to the top surface of the tray for enclosing the receptacle, wherein when the food products are moved into the receptacle, the food products are below the top surface so that the film is not punctured by the rigid food products when being secured to the top surface. 
However, since the claimed invention is directed to a product, the limitation of having food products to slide toward the bottom wall that is generally parallel to the bottom wall is construed as an intended use of the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the container of Quada is capable of “enabling” rigid food products to slide towards the bottom wall in an orientation that is generally parallel to the bottom wall because one may dispense small round food objects such as peanuts, and/or place the food in a flat and uniform layer. As to the limitation of the flexible film removably secured to the tray so that it is not punctured by the rigid food product, Cindy is relied on to teach a food container having at least one receptacle and a bottom wall (see image on page 1) wherein the food container is sealed by a flexible film removably secured to the tray (see partially peeled film cover seen in image, page 1). Therefore, since both Quada and Cindy are directed to “snack kit” (see title of Quada), it would have been obvious to one of ordinary skill in the art to provide a flexible film to seal the container for commercial purposes. It is noted that the rigid food products of Cindy do not appear to extend past the top surface of the tray and therefore would not puncture the flexible film (see image on page 4). This is also seen to be an intended use limitation such that the tray taught by the combination would also be capable of not puncturing the flexible film by placing the food in a flat and uniform manner such that no rigid food product is positioned past the top surface of the tray. In any case, Bryan shows a teaching of placing rigid food products within similar tray-like containers, wherein the food products are arranged parallel to the bottom wall and sits below a flexible film sealed flat to the top surface of the tray (see Fig. 2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art to arrange the food products such that it is flat and do not puncture the flexible sealing film. 
Regarding Claim 2, as discussed in Claim 1, the container of Quada is capable of enabling rigid food products to slide towards the bottom wall in an orientation that is generally parallel  to the bottom wall to minimize the food products being broken because the Quada reference teaches a sidewall with a radius of curvature and one may dispense small round food objects such as peanuts, and/or place the food gently enough to minimize broken pieces. Quada is silent to wherein the shape of the receptacle is defined by a side wall having a radius of curvature of about at least 0.35 inches. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), or MPEP 2144.04.IV.A. In this case, since Quada is seen to be capable of performing the intended use (as discussed in Claim 1), the claimed dimensions are not patentably distinct from the prior art. 
Regarding Claim 3, Quada is silent to wherein the rigid food products having a width and a length dimension of 1 inch or less. Cindy is further relied on to teach particular food known to be packaged in similar containers. Cindy discloses packages storing cuts of cheese, peanuts, raisins, dried cranberries, cashews, and more (see package indicia, page 1). These ingredients are known to be less than an inch. Therefore, since both Quada and Cindy are directed to “snack kit” (see title of Quada), it would have been obvious to one of ordinary skill in the art to store food items such as raisins, peanuts, cashews, or any of the ingredients seen in Cindy, based on product choice. 
Regarding Claim 4, Cindy further teaches wherein the receptacle houses about 14 rigid food products (see cheese slices in image on page 3). 
Regarding Claim 5, Cindy further teaches wherein the receptacle has a height and wherein the receptacle height is no more than 1.5 times the width dimension of the rigid food products contained in the receptacle (see image on page 3, where package height is slightly higher than the cheese slices).
Regarding Claim 6, Quada further teaches wherein the shape of the receptacle includes a squared off end and a pointed end (see annotated figure 1 below). 

    PNG
    media_image1.png
    540
    935
    media_image1.png
    Greyscale

Regarding Claim 7, wherein the pointed end includes a wall having a draft angle (see interior wall of Fig. 2).
Regarding Claim 9, Quada is silent to wherein the tray is semi-rigid; however, Cindy discloses a snack kit that is clearly made from a plastic material (see images page 1 and 3). Plastics are construed to be semi-rigid since they provide at least some flexibility. Therefore, it would have been obvious to one of ordinary skill in the art to use materials conventionally known for commercial food packaging, such as plastic containers, to suitably seal and contain snack food products. 
Regarding Claim 10, the claim is rejected for reasons discussed in Claims 1, 2, 3 and 4. The limitation of “enables the rigid food products to enter the receptacle and move into a position in the receptacle in an orientation that is generally parallel to the bottom wall” is seen as an intended use limitation, since the claim is directed to product and only requires the structure of a package having rigid food products placed parallel to the bottom. The tray taught by the combination is capable of performing the intended use because one may place the food in a flat and uniform manner by hand, dispose small round food items such as nuts, or use agitating means to move the food, thus reading on “the shape of the receptacle enables the rigid food products to enter the receptacle and move into a position…”. 
Claims 12-14, and 16 are rejected for reasons similar to Claims 5-7 and 9, respectively. 
Regarding Claim 21, the claim is rejected for reasons similar to Claim 1. Since the claim is directed to a packaged product, the limitations of having a first and second position are seen as intended use limitations. That is, the claim appears to recite a structure of a tray, a plurality of rigid food capable of being moved into the receptacle, a flexible film, and wherein the elements are capable of being moved between the recited first and second positions. Again, the intended use must result in a structural difference. If the prior art is capable of performing the intended use, then the prior art meets the claim. In this case, the prior art discloses a tray (Quada) having a plurality of rigid food products (taught by Cindy) where the combination is capable of the first position and the second position by manually placing the rigid food product down the side wall or manipulating the tray by shaking to slide the food materials down the wall such that the film is not punctured by the food. Also such food products may be small and round such as nuts. 
Claims 22 and 23 is rejected for reasons similar to Claim 2 and 4, respectively. 


Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1 or Claim 10, further in view of Vue et al. (US D752,924).
Regarding Claims 8 and 15, the combination is silent to wherein the receptacle includes a step-down to provide rigidity to the tray. Though it can be construed that Cindy discloses a “step-down” along the rim  of the container (see image on page 4 where there is a structural element along the rim of the container below the flange), Vue is relied on to teach a snack kit tray provided by the same brand SARGENTO™. In Figs. 1, 4 and 5 of Vue, a “step-down” is clearly seen around the tray directly below the flange. It is well known to provide ridges, bends, or corrugations in plastic containers to provide rigidity for the container as a whole. Therefore, since Vue is directed to similar tray packages, to provide a step up as seen in Vue would have been obvious to one of ordinary skill in the art to provide structural rigidity to the container. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claim 21, further in view of Mangino et al. (US 2009/0186132). 
Regarding Claim 21, the combination is silent to comprising crackers However, since Cindy discloses cheese slices that have similar shapes to “mini crackers” (flat and square) and have a length dimension of 1 inch or less, it would have been obvious to one of ordinary skill in the art to place any food items of similar shapes based on product choice. In any case, Mangino is relied on to teach known snack kits (see Abstract) formed by a tray having at least a receptacle housing food such as crackers (paragraph 25). Therefore, since it is known to store crackers within similar containers, to store crackers would have been obvious to one of ordinary skill in the art based on product choice. 

Response to Arguments
Applicant’s argument in the response filed 13 April 2022 have been considered, but is found not persuasive over the prior art. 
Applicant argues that the prior art do not teach or suggest the structural limitations of “the food products are below the top surface so that the film is not punctured by the rigid food products when being secured to the top surface of the tray” and “rigid food products to enter the receptacle and move into a position in the receptacle in an orientation that is generally parallel to the bottom wall and wherein the rigid food products are housed in the receptacle below the top surface”. However, the arguments are not persuasive because the limitations are seen as intended use limitations. Since the combination teaches the structure of the food below the top surface and is sealed, then the intended use of not being punctured would have also been achieved in the prior art. That is, applicant is relying on the functional limitation of rigid food products sliding down the wall to give an implied structure to the side wall such that a particular shape or feature lends to said function. However, since the limitation is only reciting the resulting action of the food rather than the actual structure of the tray, the claim is construed such that any prior art capable of performing similar functionality will also meet the structures of the claim. In this case, a person in possession of the tray taught by Quada would be capable of moving food into the receptacle in a controlled manner such that the food is laid parallel to the bottom wall and does not puncture the film. Since applicant has not argued how the prior art is not capable of performing the recited intended use, applicant’s arguments are not sufficient to overcome the prior art. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792